Citation Nr: 1427604	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 28, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to April 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for PTSD and assigned an initial 30 percent disability rating effective from April 28, 2008.  The Veteran disagreed with the effective date assigned and the RO subsequently issued another rating decision in February 2010 denying an earlier effective date for the grant of service connection for PTSD.  In February 2010, the RO received the Veteran's second Notice of Disagreement as to the effective date issue, and his VA Form 9 was timely received in April 2011.  

In March 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  
The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, explained how effective dates are generally assigned based on grants of service connection, and asked questions to clarify the appellant's contentions and procedural history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  




FINDINGS OF FACT

1.  The Veteran was discharged from active duty in April 2006, and the Veteran's initial claim of service connection for PTSD was received at the RO on April 28, 2008.  

2.  No claim, formal or informal, seeking service connection for PTSD was filed prior to April 28, 2008.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 28, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In May 2008 correspondence, prior to the June 2008 rating decision granting service connection for PTSD, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim of service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for PTSD arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  That notwithstanding, the RO issued a subsequent notice letter to the Veteran in December 2009.  This letter also specifically notified the Veteran of the process by which effective dates are established for all grants of service connection.  

In any case, VA has done everything reasonably possible to assist the Veteran with respect to his claim for an earlier effective date in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including, but not limited to VA treatment records obtained during 2006, the time period during which the Veteran purportedly filed a claim of service connection for PTSD.  

The Veteran contends that the record is incomplete, asserting that he indeed filed paperwork to initiate a claim of service connection for PTSD in 2006 or 2007, around the same time as he submitted other claims for service connection.  The Veteran asserts that he should not be penalized because his paperwork was lost.  To the extent that the Veteran asserts that VA lost his claim, there is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992) McCullough v. Principi, 15 Vet. App. 272 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996); Mason v. Brown, 8 Vet. App. 44, 55 (1995).  The Veteran's assertion that the VA lost his claim, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefragable to overcome that presumption").

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity and the objective evidence of record does not support the Veteran's contentions.  


II.  Effective Dates

The Veteran asserts that the effective date for the grant of service connection for PTSD should be May 1, 2006, the first day following the date of the Veteran's discharge on April 30, 2006.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

The record shows that the Veteran initially filed claims for service connection for right ulnar styloid fracture, left eye retinal lesion, levoscoliosis of the dorsal/lumbar spine, right and left pes planus, and pseudofoliculitis barbae (PFB) prior to his discharge from service.  The formal claim form was received in January 2006, while the Veteran was still in service as part of the Benefits Delivery at Discharge Program (BDD).  The claim form did not mention PTSD or any other psychiatric disorder.  The Veteran was also afforded VA examinations in conjunction with his January 2006 claims in February 2006.  None of these examinations addressed any mental health disability, including PTSD.  The Veteran was discharged from service in April 2006.  

In a June 2006 rating decision, the RO in Salt Lake City, Utah, granted service connection for arthritis of the left elbow, degenerative disease of the lumbar spine (claimed as levoscoliosis dorsal lumbar), left retinal lesion, hypertensive cardiovascular heart disease, hypertension, PFB, chronic right wrist strain (claimed as right ulnar styloid fracture), chronic right elbow strain, bilateral pes planovalgus with heel spur syndrome, bilateral tinea pedis with onychomycosis toenails, and mild prostatism.  The rating decision specifically noted that although service connection for hypertensive cardiovascular disorder, hypertension, and arthritis of the left elbow were not among the disabilities listed on the Veteran's January 2006 claim form, the VA examinations in February 2006 (conducted prior to service discharge) nonetheless revealed their existence.  As such, the RO granted service connection for those disabilities on the basis of in-service incurrence.  

In July 2006, the claims file was permanently transferred to the RO in Waco, Texas.

A diagnosis of PTSD was first shown in VA records dated in July 2006.  These records do not suggest that the Veteran intended to file a claim for service connection for PTSD at that time.  

A July 2007 VA outpatient note indicates that the Veteran had an old diagnosis of PTSD.  An October 2007 VA outpatient note indicates that although the Veteran had a negative [PTSD] screen, he had been seen and diagnosed with PTSD.  In November 2007, the Veteran was referred for evaluation and treatment of his PTSD.  These records do not suggest that the Veteran intended to file a claim for service connection for PTSD at that time.  

The first indication in the record that the Veteran potentially intended to file a claim of service connection for PTSD comes from a VA outpatient record dated April 28, 2008 noting that the Veteran was requesting for his paperwork to be completed by his primary care provider (PCP).  That same day, the Dallas Veterans Service Center received the Veteran's informal claim for service connection for PTSD via a handwritten request on a VA Form 21-4138.  The Veteran did not contend at that time that he previously filed a claim, formal or informal, for service connection for PTSD.  

A June 2008 rating decision granted service connection for PTSD and assigned an effective date of April 28, 2008.  

Although the VA treatment records show a diagnosis of PTSD in 2006, the same year the Veteran was discharged from service, a claim for PTSD was not filed until April 28, 2008, two years following discharge from service.  As such, an effective date prior to April 28, 2008 for the grant of service connection for PTSD is not assignable because the law states that for an initial claim of service connection, the effective date for a grant of service connection is the date entitlement arose or date of receipt of claim, whichever is later.  38 C.F.R. § 3.400.  In this case, the Veteran's PTSD was shown within the first post-service year, but the date of the original claim is April 28, 2008.  Thus, the date of claim is later than the date entitlement arose, and therefore the effective date can be no earlier than April 28, 2008.  

Although the Veteran maintains that he did file a separate claim for service connection for PTSD at the same time that he filed his other claims for service connection in January 2006, the evidence does not support the Veteran's assertions.  The Veteran contends that his initial 2006 PTSD claim was lost, but he has not provided any evidence to support that assertion.  He has not provided a copy of the purported 2006 PTSD claim, or any other evidence to suggest that a claim for service connection for PTSD was filed prior to April 28, 2008.  

To some extent, the veteran appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].






ORDER

An effective date prior to April 28, 2008 for the grant of service connection for PTSD is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


